•'       ,&

                                              114.\,;:il                                    08/19/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: OP 20-0338


                                      OP 20-0338


 DUANE RONALD BELANUS,                                                F:LED
              Petitioner,
                                                                       AUG 1 8 2020
                                                                     Bowen GreerivvneO
                                                                                    Court
                                                                   Clerk of Suprema

       v.                                                            61r6g(kita"
 LYNN GUYER,

              Respondent.



      Duane Ronald Belanus petitions this Court for rehearing ofthe July 21,2020 Order
denying and dismissing his petition for a writ of habeas corpus. He explains that he seeks
rehearing because of mistakes in the Court's Order.
      With respect to petitions for rehearing of orders disposing of petitions or motions,
this Court may not grant rehearing in the absence of "clearly demonstrated exceptional
circumstances[1" M. R. App. P. 20(1)(d). Belanus has not demonstrated any exceptional
circumstances to warrant rehearing. M.R. App. P. 20(1)(d). Therefore,
      IT IS ORDERED that Belanus's Petition for Rehearing is DENIED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Duane Ronald Belanus prznally.
      DATED this Cr —day of August, 2020.
                                                             at.
2